Citation Nr: 9907362	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

This case was previously remanded by the Board in May 1997 in 
order to obtain additional clarifying medical data.  That 
development having been completed to the extent possible, the 
case is once more before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran's certificate of death shows that he died on 
February [redacted], 1992.  The cause of death is listed as 
metastatic carcinoma of the esophagus.  The interval between 
onset and death was noted to be 8 months.  The private terminal 
hospital records list the cause of death as metastatic 
cardioesophageal carcinoma with secondary malignant ascites, 
renal failure, cardiopulmonary failure and cardiac 
arrhythmia.

3.  The veteran's DD Form 214 and his service personnel 
records show that he served in Vietnam during the Vietnam 
era.

4.  Metastatic carcinoma of the esophagus (primary) was not 
present in active service nor first shown until many years 
following separation from active service and is without any 
supporting medical evidence of an etiologic nexus between its 
onset and any incident in service including exposure to Agent 
Orange.

5.  The veteran's carcinoma of the lung first noted many 
years postservice is shown to have developed as the result of 
metastasis of esophagus carcinoma (cancer which is not 
associated with herbicide exposure).

6.  Cardiovascular-renal disease was not present in active 
duty nor first shown until many years following separation 
from active service and without competent medical evidence of 
an etiologic nexus with any incident of active service 
including exposure to Agent Orange.  

7.  The disabilities which caused or contributed to the 
veteran's death are not related to his military service or 
any incident therein, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Metastatic esophageal carcinoma (primary) with spread to 
the lung was not incurred in or aggravated by active service 
nor may be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 1991& 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Cardiovascular-renal disease was not incurred in or 
aggravated by active service, nor may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 1991& Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's certificate of death shows that he died on 
February [redacted], 1992.  The immediate cause of death was 
listed as metastatic carcinoma of the esophagus.  The interval 
between onset and death was noted to be 8 months.  No autopsy was 
performed.  The veteran was 45 years old.  The private 
terminal hospital records listed the cause of death as 
metastatic cardioesophageal carcinoma with malignant ascites, 
renal failure, cardiopulmonary failure and cardiac 
arrhythmia.  
At the time of death, service connection was not in effect 
for any disorder.

The veteran's service medical records as well as a report of 
a physical examination in January 1969, for purposes of 
separation from active duty, were silent for any pertinent 
complaint or abnormality.  All pertinent clinical evaluations 
were normal.  The veteran's DD Form 214 and his service 
personnel records show that he served in Vietnam during the 
Vietnam era.  

The pertinent post service clinical evidence primarily 
consists of private terminal hospital records showing that 
the veteran was admitted to the hospital in January 1992 with 
a known diagnosis of malignant neoplasia of the 
cardioesophageal junction.  Also noted was secondary 
malignant metastatic neoplasia of the retroperitoneum and 
peritoneum, as well as peritoneal seeding and carcinomatosis, 
atrial fibrillation, acute renal failure and chronic renal 
failure, myelosuppression secondary to chemotherapy and 
hypertensive cardiovascular disease.  While hospitalized, it 
was noted that the adenocarcinoma of the gastroesophageal 
junction had progressed to involve most of the stomach.  A 
consultation report at that time noted that the veteran had 
been first seen for esophageal cancer in July 1991.  He had 
received chemotherapy and radiation since that time.  Other 
past medical history was characterized as essentially benign.  
The cause of death noted on the terminal hospital report was 
suggestive of metastatic cardioesophageal carcinoma with 
malignant ascites; renal failure; cardiopulmonary failure and 
cardiac arrhythmia. 

In a private medical statement dated in September 1992, R. J. 
D. Jr., M.D. noted first seeing the veteran in July 1991, and 
at that time, the veteran had been diagnosed with carcinoma 
of the gastroesophageal junction.  The physician noted that 
his records did not reveal a specific date of onset of the 
veteran's disease.  He noted being consulted by Dr. D. B., a 
local oncologist, to assist in the management of swallowing 
problems related to the veteran's tumor.  He noted his 
involvement with the veteran over the years extended through 
January 1992 which was the last instance of his record of 
having performed an endoscopic procedure.  He noted there was 
no clear-cut evidence of Barrett's esophagus on any of his 
examinations to explain the presence of the veteran's 
adenocarcinoma.  It was noted that the exact etiology of this 
lesion was not clear-cut on many of his examinations.  

In a statement dated in October 1992, D. H. B., M.D., a 
specialist in internal medicine, hematology and oncology, 
noted that the veteran was a patient of his with progressive 
metastatic esophageal carcinoma with lung metastasis.  He 
died on February [redacted], 1992, as a result of complication 
of progression of his disease, after having a short period of 
time of remission after chemotherapy and radiation therapy.  
He noted that as to whether or not the veteran's death was 
caused by esophageal sarcoma, he could say that this was not 
the fact.  However, to say that the veteran's disease may 
have been caused by exposure to chemical herbicides, also 
known as Agent Orange, was a founded possibility, according 
to results from the National Institute of Health, the 
National Cancer Institute, as well as various research 
protocols throughout the United States.  To state it 
conclusively would be wrong, but there was both a possibility 
and a probability which existed that the exposure to Agent 
Orange may have led to the initial manifestation of 
esophageal carcinoma in the veteran.  

In a statement dated in May 1994, D. H. B., M.D. noted that 
the veteran had a known diagnosis of metastatic carcinoma of 
the esophagus which had spread to the surrounding areas, 
including the lung.  He did not have a primary carcinoma of 
the lung, but rather a metastatic carcinoma, which had spread 
to his lung.  He had received chemotherapy and radiation 
therapy and had a short remission, before he showed evidence 
of progression of his disease which eventually led to his 
death.

In May 1997, the Board remanded this case for an opinion by a 
VA oncologist as to whether it is at least as likely as not 
that the esophageal cancer that caused the veteran's death 
was related to Agent Orange exposure.  

In response to the Board's request for a VA medical opinion 
by a specialist in oncology the record contains a report of a 
VA medical opinion dated in June 1997.  A VA physician 
reported reviewing the veteran's case.  He described in 
detail the information noted in statements submitted by 
private physicians and the certificate of death cited in the 
above paragraphs.  The VA physician's discussion of the 
available facts noted that on the basis of available records 
which have been reported, there was no specific diagnosis 
mentioned as to whether or not the veteran had an 
adenocarcinoma or squamous cell carcinoma of the esophagus 
which were quite different conditions.  He noted that a 
report from the 4th Edition of Clinical Gastroenterology by 
Howard M. Spiro, 1993, stated that carcinoma of the esophagus 
usually occurred in persons over 50 years of age, 
predominantly in men and Blacks, 3:1.  The predominant cell 
type of cancer esophagus is squamous cell, 50 percent of 
which occurred in the middle third of the organ, 30 percent 
in the lower and 20 percent in the upper.  There were large 
variations and incidents all around the world, but in the 
United States, alcohol and tobacco were the most closely 
associated factors, so much so that it was uncommon to see an 
individual with squamous cell carcinoma who had not been an 
abuser of tobacco and/or alcohol or both.  The risk of cancer 
increased with the duration and the amount of cigarettes 
smoked and the combination of alcohol and tobacco appeared to 
be particularly worse.  Chronic inflammation resulting from 
reflux with esophagitis had a greater likelihood of 
developing esophageal cancer than an average person.  
However, this increased in susceptibility only in the 
presence of Barrett's epithelium and dysplasia leading to 
adenocarcinoma, rather than to squamous cell carcinoma.  The 
VA physician noted that a private physician's report of 
record had specifically stated that there was no evidence of 
Barrett's esophagus in the veteran's case.  

It was also noted by the VA physician that a report in 5th 
Edition of Gastrointestinal Diseases by Sleisenger and 
Fortran, Volume I, page 402, stated that the cause of 
esophageal cancer was unknown, but studies from several areas 
of the world strongly suggested a relationship to tobacco and 
alcohol.  It was also noted that Bockus Gastroenterology, 5th 
Edition, page 534, stated that the cause of squamous cell 
carcinoma was by no means straight forward.  Genetic, 
environmental, dietary, iatrogenic and infectious factors 
were just a few that had been postulated.  The only certain 
fact was that there was no single specific cause of squamous 
cancer of the esophagus.  Habitual smoking and ingestion of 
alcohol appeared to play a major role in the pathogenesis of 
squamous cell carcinoma of the esophagus especially in the 
United States.  Consumption of alcohol was also a major risk 
for squamous cell carcinoma of the esophagus.  The highest 
risk was an association with alcohol and tobacco combination.  

The VA physician noted that the hospital library had sent for 
a research of the literature to see if there had been a 
reported relationship of esophageal cancer to dioxins or 
herbicides.  He noted that he had a report of this search and 
to date, there had been no reports found of research 
documenting the relationship of herbicides to esophageal 
cancer.  There was a report in the Journal of Occupational 
Medicine in August 1994 which was a mortality study conducted 
upon 9,028 workers potentially exposed to chlorinated 
naphthalenes which were structurally similar to the dioxins 
and there was no significant elevation in the cause of death 
due to such exposure.  It was noted a private medical letter 
of 1992 stated that the veteran's disease might have been 
caused by exposure to chemical herbicides such as Agent 
Orange according to results of the National Institute of 
Health and the National Cancer Institute.  It was noted by 
the VA physician reviewer that his research had failed to 
document such a study.  

Furthermore, it was noted that other factors which could have 
been related to the veteran's development of esophageal 
cancer were unknown to the physician reviewer.  He had no 
information regarding the veteran's dietary habits, 
consumption of alcohol, consumption of tobacco which were the 
most likely factors to be associated with cancer of the 
esophagus according to the available literature.  The VA 
physician opined that therefore, there was no documentary 
evidence that the veteran's cancer of the esophagus was a 
direct result of exposure to Agent Orange.  An addendum noted 
that further review of the record showed that a report of the 
Institute of Medicine dated in 1994, page 446, entitled 
Veterans and Agent Orange, Health Effects of Herbicides used 
in Vietnam stated in conclusion that there was limited 
evidence of no association between exposure to herbicides and 
gastrointestinal cancer.  This was noted to have been 
republished in an up-dated edition, 1996, which again stated 
limited evidence of no association between exposure to 
herbicides and gastrointestinal cancers.  




Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.312 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  Additionally, 
where a veteran served continuously for a period of ninety 
days or more and certain chronic diseases, including 
malignant tumors and cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to a herbicide agent containing dioxin, 
including Agent Orange, unless there is affirmative evidence 
to establish that the veteran was not so exposed during that 
service.  
38 C.F.R. § 3.307(a)(6). 

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The specified diseases that 
are considered to be associated with herbicide exposure and 
which may be presumptively service connected even though 
there is no record of such disease during service are: 
chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers of the 
lung, bronchus, larynx or trachea and certain specified soft 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e). 

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Other pertinent legal criteria include a recent VA General 
Counsel opinion which holds that presumptive service 
connection may not be established under 38 U.S.C. 
§ 1116 and 38 CFR § 3.307(a) for a cancer listed in 38 CFR 
3.309(e) as being associated with herbicide exposure, if the 
cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  VA O.G.C. 
Prec. Op. No. 18-97; See also Darby v. Brown, 10 Vet. App. 
243, 245 (1997). Evidence sufficient to support the 
conclusion that a cancer listed in section 3.309(e) resulted 
from metastasis of a cancer not associated with herbicide 
exposure will constitute "affirmative evidence" to rebut 
the presumption of service connection for the purposed of 38 
U.S.C. § 1113(a) and 38 CFR § 3.307(d).  Id.  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has essentially 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

In May 1997, the Board determined that the appellant had 
submitted a well grounded claim of service connection for the 
cause of the veteran's death within the meaning of 38 
U.S.C.A. § 5107.  This finding was based on a private 
physician's opinion that the veteran's cancer may have been 
the result of Agent Orange exposure.  Lathan v. Brown, 7 
Vet.App. 359, 366 (1995).  Because the appellant submitted a 
well grounded claim, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  In this 
regard, the Board remanded this case in May 1997 for a VA 
medical opinion pertinent to the issue on appeal.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible.  The appellant and her representative have 
identified no outstanding additional evidence which may be 
relevant to her claims.  As such, no further assistance to 
the appellant is required to comply with the duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

In this case, the veteran's certificate of death shows that 
he died on February [redacted], 1992.  The cause of death is 
listed as metastatic carcinoma of the esophagus.  
The interval between onset and death was noted to be 8 
months.  Also the Board recognizes that the private terminal 
hospital records list the cause of death as metastatic 
cardioesophageal carcinoma with malignant ascites, renal 
failure, cardiopulmonary failure and cardiac arrhythmia.

The primary basis of the appellant's claim is that the 
veteran's cancer (including of the lung) and his resulting 
death were caused by his exposure to Agent Orange in service.  
She argues that although Dr. B. suggested that the veteran's 
primary site of cancer was in the esophagus with secondary 
spread to other areas including the lung that he is a stomach 
doctor and it would have been unusual or unnecessary for him 
to look further for the origin of the cancer when it was so 
far advanced.  She argues that the possibility that the 
cancer began in the lungs and metastasized to the esophagus 
exists as she believes that that Dr. B., did not examine the 
veteran's lungs.  Also, she argues that she should be 
afforded the benefit of the doubt in this case since the 
pertinent presumptive regulations for diseases related to 
exposure to herbicides contain no stated requirement that 
lung cancer be of a primary site in order for a causal 
connection to be recognized.

The Board notes that the record shows that the appellant may 
initially be entitled to a presumption that the veteran's 
lung cancer (and resulting death) are etiologically related 
to the veteran's exposure to Agent Orange, the presumption is 
rebutted by the medical evidence which clearly show his lung 
cancer resulted from metastasis of esophagus cancer.  VA 
O.G.C. Prec. Op. No. 18-97 notes that evidence sufficient to 
support the conclusion that a disease listed in 38 C.F.R. 
§ 3.309(e) was caused by metastasis of a cancer not 
associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection under law and implementing regulation.  In this 
regard, the Board recognizes that the medical evidence of 
record with opinions from both VA and private physicians 
(oncologists) solely conclude that the primary site of the 
veteran's metastatic carcinoma was in the area of the 
esophagus which is not among the diseases listed at 38 C.F.R. 
§ 3.309(e).  This fact is also noted in the certificate of 
death.  As such, the appellant is not entitled to any 
presumption that this disease (and the veteran's resulting 
death) is etiologically related to such exposure.  

Importantly, although Dr. B. suggested the possibility of a 
causal relationship between the veteran's cancer of the 
esophagus (primary site) and his exposure to herbicides in 
Vietnam with vague reference to possible supporting studies 
on the matter, the Board notes that following an indepth 
longitudinal review of the evidence and in consideration of 
recognized medical resources and related pertinent studies, 
an appropriate VA medical specialist determined that there 
was no documentary evidence showing that the veteran's cancer 
of the esophagus was the direct result of exposure to Agent 
Orange.  Importantly, it was noted that the studies referred 
to by Dr. B. as possibly supporting the appellant's claim 
were not documented.  Other than for the unsupported opinion 
by Dr. B. there is nothing in the medical data to suggest 
that the veteran's cancer of the esophagus developed as a 
consequence of exposure to Agent Orange.  The appellant has 
not submitted any medical evidence contradicting the opinion 
from the VA physician in June 1997.

Overall, the record cleary demonstates that metastatic 
carcinoma of the esophagus (primary) with spread to the lung 
was not present in active service nor first shown until many 
years following separation from active service and is without 
any supporting medical evidence of an etiologic nexus between 
its onset and any incident in service including exposure to 
Agent Orange.  The appellant's assertions of medical 
causation alone are not probative.  Espiritu v. Derwinski, 2 
Vet. App. 192 (1992).  Indication from Dr. B., offered in 
support of the appellant's claim is also speculative and not 
supported by the clinical evidence of record as noted 
earlier.

Additionally, with respect to the suggested significant 
conditions contributing to death reflected in the terminal 
hospital records, the Board notes cardiovascular-renal 
disease was not present in active duty nor first shown until 
many years following separation from active service.  No 
medical professional has ever linked these disabilities to 
the veteran's service or any incident therein including 
exposure to Agent Orange.  The appellant has submitted no 
medical evidence that indicates a direct relationship between 
these disorders and exposure to Agent Orange.  Neither the 
appellant or her representative contend otherwise.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

